UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No.   06-7126



GEORGE G. RIDER,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; ALBERTO GONZALES,
U.S. Attorney General; TERRY O’BRIEN, Warden
of USP Lee,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00354-GEC)


Submitted: November 21, 2006                Decided:   November 30, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George G. Rider, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George G. Rider, a federal prisoner, filed a petition

under 28 U.S.C. §     2241 (2000), challenging the supervised release

portion of his sentence under United States v. Booker, 543 U.S. 220

(2005).     The district court denied the petition for lack of

jurisdiction under § 2241.        Rider argues on appeal that 28 U.S.C.

§ 2255 (2000) is inadequate and ineffective to test the legality of

his    detention,    contending     that    his    Booker   claim   should    be

considered in the context of his § 2241 petition.              Because Rider

does not meet the standard under In re Jones, 226 F.3d 328, 333-34

(4th Cir. 2000), we affirm the denial of relief.             We dispense with

oral   argument     because   the   facts    and    legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -